Citation Nr: 0314298	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for chronic recurrent low back strain.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esquire



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty form December 1973 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
that granted service connection for chronic recurrent back 
strain and assigned a 40 percent disability rating.

In August 1998, the Board denied the veteran's petition to 
reopen the claim of entitlement to service connection for a 
back disorder.  In a January 1999 Order, after a joint motion 
from the parties was filed, The United States Court of 
Appeals (Court) vacated the Board decision and remanded the 
matter.  In July 1999, the Board reopened the veteran's claim 
based on new and material evidence, but remanded the issue of 
entitlement to service connection for a back disorder in 
order to obtain additional evidence.  The RO granted service 
connection for chronic recurrent back strain, in a May 2001 
rating action.  The Board notes that a February 2003 
supplemental statement of the case stated that the RO had 
determined that the current issue on appeal was part of the 
appeal that was remanded by the Board in July 1999, which is 
why a statement of the case was not issued.  This statement 
is contrary to the law.  While the two claims may be related 
in that they each deal with the same disability, the issues 
involved are quite different.  The issue in a claim for 
service connection is concerned with whether or not a 
disability is related to service, whereas the claim arising 
from the original grant of service connection is only 
concerned with a new and previously undecided issue involving 
the level of compensation.  The Federal Circuit Court clearly 
reached this conclusion in Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1977).  In view of the foregoing, the May 2001 
rating decision that granted service connection for chronic 
recurrent back strain represents a full grant of the benefit 
sought with regard to service connection; therefore, it is no 
longer before the Board for consideration.  Id.

A statement from the veteran's representative dated in July 
2001 noted that the May 2001 supplemental statement of the 
case addressed the issue of entitlement to service connection 
for lumbar disc disease.  The representative indicated that 
the veteran did not have a pending claim on this issue.  
Despite the representative's statement, the RO again 
addressed the issue in a February 2003 supplemental statement 
of the case.  In a substantive appeal that was received in 
April 2003, the veteran's representative once again pointed 
out the issue of lumbar disc disease and indicated that the 
only issue being pursued was the initial rating of chronic 
recurrent low back strain.  It is clear from the 
representative's statements that the veteran has not and does 
not plan to pursue the issue of entitlement to service 
connection for lumbar disc disease; therefore, it is 
unnecessary to take any additional steps to adjudicate the 
claim.

The Board notes, however, that other issues were raised 
during the course of the appeal.  In correspondence dated in 
April 2003, the representative raised the issues of 
entitlement to service connection for depression secondary to 
chronic recurrent back strain and total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).  These issues are referred to the RO for 
appropriate action.

In addition, the veteran indicated in April 2003 that he had 
contacted Disabled American Veterans to represent him 
regarding hypertension and diabetes claims.  However, he 
later realized that this might cause some confusion, and 
revoked that power of attorney and all powers of attorney in 
his file, keeping Francis Jackson, Esquire as his sole 
representative.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the claims file was in 
the RO's possession at the time the VCAA was enacted and 
remained with the RO until it was certified to the Board in 
June 2003.  During this time, the RO had ample opportunity to 
familiarize itself with the new law and the duties it 
imposed.  In spite of this, the record shows that the RO did 
not take any action to inform the veteran of the VCAA or 
undergo any additional development consistent with 38 C.F.R. 
§ 3.159 (2002).  The February 2003 supplemental statement of 
the case, which was issued instead of a statement of the 
case, provided some of the laws and regulations pertinent to 
the claim, but completely omitted all provisions related to 
the VCAA.  As the VCAA includes a new duty to notify and 
assist the veteran in his claim, it is incumbent upon the RO 
to notify him of the law and comply with its provisions 
accordingly.

The record reveals that additional medical evidence was 
submitted on the veteran's behalf.  The RO has not had the 
opportunity to review this evidence.

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  This should include review of 
evidence not previously evaluated by the 
RO.

2.  After ensuring that the provisions of 
the VCAA have been complied with, the RO 
should readjudicate this claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




